Application by the appellant for a writ of error coram nobis to vacate a decision and order of this Court dated June 17, 1991 (People v Lindstadt, 174 AD2d 696), affirming a judgment of the Supreme Court, Suffolk County, rendered May 4, 1989, on the ground of ineffective assistance of appellate counsel.
Ordered that the application is denied.
The defendant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., Thompson, Bracken and Rosenblatt, JJ., concur.